Exhibit July 2, 2009 Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: American Metal & Technology, Inc. File No. 33-19048-NY We have read the statements that we understand American Metal & Technology, Inc. will include under Item 4.01 of the Form 8-K /A report, dated June 22, 2009. We agree with such statements made regarding our firm. Very truly yours, /s/ Kabani & Company, Inc. Kabani & Company, Inc.
